         Case 7:18-cv-03222-PMH Document 96 Filed 09/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN DAMION CRICHLOW,
                           Plaintiff,
                                                               ORDER
                    -against-
                                                               18-CV-03222 (PMH)
COMMISSIONER ANTHONY J. ANNUCCI,
et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated at Auburn Correctional Facility, commenced this pro se

action on April 12, 2018, asserting that, inter alia, Defendants violated his federally protected

rights. (Doc. 1). By order dated August 16, 2018, the Court granted Plaintiff’s request to proceed

in forma pauperis. (Doc. 9). On August 23, 2019, Plaintiff filed a Second Amended Complaint

(Doc. 60), and on January 17, 2020 Plaintiff sought an extension of time within which to serve the

Second Amended Complaint (Doc. 70). On June 11, 2020, the Court issued an Order which, inter

alia, extended Plaintiff’s time to serve the Second Amended Complaint nunc pro tunc, directed

service on newly identified Defendants, and directed the New York State Office of the Attorney

General (“NYSOAG”) to identify those individuals referred to in the Second Amended Complaint

as “Nurse(L)” and “Nurse Jane Doe.” (Doc. 71 at 7). The Court advised that it would “simply

substitute nunc pro tunc the names of the unidentified Defendants . . . with their real identit[ies] if

and when so identified.” (Id.) By letters dated August 7, 2020 and September 10, 2020, the

NYSOAG identified “Nurse(L)” and “Nurse II Jane Doe” as Lisa LaPenna and Sandra Provx,

respectively. (Doc. 84; Doc. 91).

       The Clerk of the Court is respectfully instructed to terminate “Nurse(L)” and “Nurse II

Jane Doe” as Defendants and to add Lisa LaPenna and Sandra Provx to the caption and the docket.
         Case 7:18-cv-03222-PMH Document 96 Filed 09/14/20 Page 2 of 3




       To allow Plaintiff to effect service on these Defendants through the U.S. Marshals Service,

the Clerk of Court is respectfully instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for both Ms. LaPenna and Ms. Provx. The service addresses for

these individuals are as follows: (1) Nurse Lisa LaPenna, Wende Correctional Facility, 3040

Wende Road, Alden, New York 14004; and (2) Sandra Provx, New York State Department of

Corrections and Community Supervision’s Counsel’s Office, 1220 Washington Avenue, Building

9, Albany, New York 12226.

       The Clerk of Court is instructed further to issue a summons for each Defendant and deliver

to the U.S. Marshals Service all of the paperwork necessary for the Marshals Service to effect

service upon these Defendants.

       It is Plaintiff’s responsibility to ensure that service is made within 90 days of the date the

summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As

long as the [plaintiff proceeding IFP provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of

time within the meaning of Rule 4(m).”).

       Additionally, the Court notes that Local Civil Rule 33.2, which requires defendants in

certain types of prisoner cases to respond to specific, court-ordered discovery requests, applies to

this action. Those discovery requests are available on the Court’s website under “Forms” and are

titled “Plaintiff’s Local Civil Rule 33.2 Interrogatories and Requests for Production of

Documents.” Within 120 days of service of the Second Amended Complaint, Ms. LaPenna and




                                                  2
           Case 7:18-cv-03222-PMH Document 96 Filed 09/14/20 Page 3 of 3




Ms. Provx must serve responses to those standard discovery requests. In their responses, Ms.

LaPenna and Ms. Provx must quote each request verbatim. 1

                                            CONCLUSION

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff, together

with an information package. The Court further directs the Clerk of Court to issue summonses for

Defendants Lisa LaPenna and Sandra Provx, complete the USM-285 forms with the service

addresses for those Defendants, and deliver all documents necessary to effect service on those

Defendants to the U.S. Marshals Service.

         The Court directs Ms. LaPenna and Ms. Provx to comply with Local Civil Rule 33.2 within

120 days of service of the Second Amended Complaint.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).



                                                     SO ORDERED:

Dated:     New York, New York
           September 11, 2020

                                                     PHILIP M. HALPERN
                                                     United States District Judge




1
 If Plaintiff would like copies of those discovery requests before receiving the responses and does not have
access to the website, he may request them from the Court’s Pro Se Intake Unit.


                                                     3
